The judgment appealed from should be affirmed and this plaintiff recover. Concededly he was insured under a valid policy. Concededly, also, he gave a valid notice to the insurance company as soon as he could. His claim is dismissed because he did not file a proof of claim before it was reasonably possible to know of his injury and give notice thereof. The facts and circumstances which excuse the giving of the notice earlier clearly should likewise excuse his failure to give proof of the valid claim. The conclusion at which a majority have arrived is based on a holding that the provision fixing the time in which notice must be given is limited by the time in which proof of loss must be given. But certainly *Page 48 
the filing of proof of claim is merely a procedural consequence of the filing of the notice, and if the notice of injury complies with the time limitation prescribed therefor, then theproof of injury submitted promptly thereafter likewise should be deemed timely. The conclusion at which the majority have arrived is contrary to that in other jurisdictions. I dissent and vote to affirm the judgment from which this appeal is taken.
LEHMAN, HUBBS and LOUGHRAN, JJ., concur with CRANE, Ch. J.; FINCH, J., dissents in opinion in which RIPPEY, J., concurs; O'BRIEN, J., taking no part.
Judgments reversed, etc.